Citation Nr: 0625603	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-31 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Hartford, Connecticut Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

During the June 2006 hearing, the veteran raised the issue of 
entitlement to service connection for orthopedic disability 
of the feet.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2002, the veteran submitted a claim for tinea 
pedis of the feet.  He maintains that he developed tinea 
pedis because his feet were always in water during his 
service in Vietnam. 

Service personnel records note that the veteran's military 
service included a period of service in the Republic of 
Vietnam.

In an October 2002 letter, Robert P. Matusz, DPM, stated that 
he had been treating the veteran for 20 years.  Dr. Matusz 
stated that the veteran had chronic tinea pedis of the skin 
and nails of both feet, "probably contaminated by trench 
boots during field war."  The Board notes that treatment 
records from Dr. Matusz dated from 2001 to 2003 note ongoing 
findings of tinea pedis.  However, treatment records dated 
prior to 2001 have not been obtained.  Furthermore, there is 
no indication that Dr. Matusz reviewed the veteran's claims 
file before rendering his October 2002 opinion.  The 
development of facts includes a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Furthermore, on VA examination in 2004, the examiner reported 
that the veteran had onychomycosis, but did not have tinea 
pedis.  The VA examiner referred to Dr. Matusz's October 2002 
opinion, but did not mention the diagnosis of tinea pedis 
noted by Dr. Matusz in treatment records dated from 2001 to 
2003.

Given the apparent conflicting opinions as to whether or not 
the veteran even has tinea pedis, and if such tinea pedis is 
related to the veteran's military service, the Board is of 
the opinion that further development of the record is 
required to satisfy VA's duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 38 
C.F.R. § 3.159 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran 
notice regarding the rating of tinea 
pedis and effective date of any award in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment (and in 
particular, medical records from Dr. 
Matusz dated prior to 2001 for which a 
release has already been provided).

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.

3.  The RO should arrange for the veteran 
to be examined by a physician with the 
appropriate expertise to determine the 
presence and likely etiology of any 
current tinea pedis.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

If tinea pedis is diagnosed, the examiner 
is asked to express an opinion as to 
whether it is at least likely as not that 
such tinea pedis is related to the 
veteran's military service.  The 
supporting rationale for the opinion 
should be provided and should reflect 
consideration of Dr. Matusz's October 
2002 opinion and treatment records.

4.  After the above development is 
completed, the RO should readjudicate the 
claim of service connection for tinea 
pedis.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and give the 
veteran the opportunity to respond.  

5.  The case should then be returned to 
the Board, if in order, for further 
review.   

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


